989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. TERRY, Plaintiff-Appellant,v.Karen BOGGS, Public Defender;  Gregory Beckwith, Attorney,Defendants-Appellees.
No. 93-6071.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-358)
James E. Terry, Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia;  Gregory Beckwith, PHILLIPS, BECKWITH & HALL, Fairfax, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
James E. Terry, a Virginia inmate, appeals the magistrate judge's order dismissing without prejudice his action filed under 42 U.S.C. § 1983 (1988).  The magistrate judge exercised jurisdiction pursuant to 28 U.S.C.A. § 636(c) (West Supp. 1992).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Terry v. Boggs, No. CA-92-358 (E.D. Va.  Jan. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED